Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Though not required, the Office still notes that Kutterer further discloses said distal edge of said cap configured to abut a spacing ring resting on the shoulder in the stand-by position and/or on the shoulder in the in-use position (the Office notes the interpretation above as well as the prior 112 rejections above; nevertheless, the prior art is capable of performing the above intended use such as including an above element in a gap between a shoulder and the bottom the cap such as in fig 1);  wherein said cutting tooth/teeth are evenly distributed over the entire circumference of the barrel-shaped body (as in fig 1).
Though not required, with respect to an angle of 120 degrees between each of the teeth, the Office again notes the prior 112 rejections.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Barron discloses similar art with respect to caps for receptacles with teeth (figs 1-8) and also discloses an angle between 120 degrees (abstract, paragraphs 8, 28, claim 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutterer in view of Barron (by providing the above angle between the teeth) in order to ensure that the device cuts at an efficient rate.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19, 21, 23, 25 is/are rejected under 35 U.S.C. 103 as obvious over Kutterer (4723687) in view of Casale (7484641).
Kutterer discloses:
19. Cap (figs 1-6 of which includes fig 1) for a receptacle (Applicant provides the above as intended use and therefore the structure is not required by Applicant; the prior art is capable of performing the above intended use, including a container with both a neck and shoulder), said receptacle comprising a neck and a solid insert that forms an inner seal closing an end of the neck that opens into an internal volume of the receptacle (capable of performing the above intended use), said cap comprising a punch (including 7 and adjacent elements) that is suitable for cutting and/or piercing the inner seal (capable of performing the above intended use), wherein rotating of the cap causes rotating of the punch (capable of performing the above intended use), 
Said cap and said punch being a single monolithic piece (as in fig 1, of which includes element 7 with the cap), said cap comprising a peripheral wall, said punch and said peripheral wall being connected to an upper wall (external wall of 6 such on left and right sides of fig 1 being peripheral and the above wall and 7 are connected with an upper wall such as the intervening upper wall in fig 1 such as horizontal portion between above two elements in fig 1),
said cap being suitable for being positioned on said neck in a stand-by position in which the punch is in the neck while the inner seal remains unbroken and in an in-use position in which the inner seal has been cut and/or pierced by said punch (capable of performing the above intended use), said cap having a longitudinal direction corresponding to a longitudinal axis (as in fig 1 in vertical direction); said punch comprising a barrel-shaped body (body of 7 and adjacent elements such as element above 7 in fig 1) that is designed to cut and/or pierce said inner seal (capable of performing the above intended use), said barrel-shaped body being cylindrical (shape in fig 1 with vertical walls) and comprising cylindrical side walls corresponding with the longitudinal axis (fig 1), 

a distal end of said projecting part comprises cutting means, said cutting means comprising three cutting teeth 8s, of which the mean can also just be the tip portion of 8s and includes three); said punch comprising a transverse partition (horizontal wall between two cavities in fig 1) separating the punch into two cavities (above and below partition in fig 1), the transverse partition defining a plane (horizontal plane of fig 1), the partition extending from and between the cylindrical side walls (as in fig 1), the plane defined by said partition being perpendicular with said longitudinal axis (90 degree angle between vertical wall and horizontal partition), a first of the two cavities configured to face outside of the receptacle (on top of fig 1), a second of the two cavities being formed by said barrel-shaped body (below top cavity) and configured to face the internal volume of the receptacle and provide a filter effect reducing oxygen exchange outside the receptacle (capable of performing the above intended use).  
With respect to the teeth having three different heights, the Office notes that Casale discloses similar art with respect to caps for receptacles with cutting teeth (fig 1-7) and the teeth have three different heights (as shown in figs 6, 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutterer in view of Casale (by ensuring that the teeth are of three different heights) in order to ensure that the cutting actions occurs in a spiraling motion in the same manner that the threads operate thereby opening the device in a more controlled and efficient manner while preventing the undesired outflow of the product while opening.

Kutterer further discloses:
23. Cap according to claim 19, wherein said cutting means comprise a bevel from said distal end (tip of 8 is beveled as in fig 1).

25. Cap according to claim 19 wherein said cylindrical side walls have a thickness greater than the thickness of said cutting means (as in fig 1 where cutting means is a tip of 8 with less thickness than elements above and is also beveled).

With respect to claims 21 (and former claim 22) and the ratio of the height of the teeth to the part, the Office notes that is very well known in the art to modifying relative heights in the art.  For example, Applicant has not claimed the container nor the film of the container to be cut.  If the user desired to cut a certain material such as a thinner film, then it is well within the skill of one of ordinary skill in the art to modify the relative heights to cut the thinner film without wasting material.  Also, the Office notes that  a smaller height of the teeth such as one that less than 1/3 the height of the part would provide a smaller more precise cut of which would further enhance the desired operation above such as preventing the undesired outflow of the product while opening. Additionally, it is well within the skill of one of ordinary skill in the art to modify the relative heights in order to accommodate a container with a deeper neck such as by extending the part so that it is greater than three times the height of the existing teeth.  Further, though not required, the Office merely notes that the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.  Nevertheless, Applicant states that Barron does not disclose “said cap and punch being a single monolithic piece”.  However, the Office notes that Barron is no longer in the rejection, as Applicant has removed the claimed limitations to the teeth being an angle of 120 due to the limitation not being supported by Applicant’s original specification.  Applicant states that Casale does not disclose “said cap and punch being a single monolithic piece”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes the above Casale is a secondary reference and the above feature is already provided by the primary reference.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes the above Casale is a secondary reference and the above feature is already provided by the primary reference.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the punch extends below the line in Applicant’s annotated figure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed limitation actually states “the cap comprises a projecting part emerging from an internal cavity of the cap delimited by the periphery wall and the upper wall of the cap." The prior art of Kutterer discloses that said punch comprising a projecting part emerging from an internal cavity of the cap delimited by the peripheral wall and the upper wall of the cap (projecting portion such as vertical part in fig 1 of punch such as below u-shaped part in fig 1 where the part has a height in fig 1 between horizontal portion of u-shaped part/upper wall  and the below cutting means, where the cavity can be any space of the cap from where the part “emerges” adjacent the peripheral wall and the upper wall; where external wall of 6 such as on left and right sides of fig 1 being peripheral wall and the above wall and 7 are connected with an upper wall such as the intervening upper wall in fig 1 such as horizontal portion between above two elements in fig 1).
Applicant states that that Barron does not disclose “the cap comprises a projecting part emerging from an internal cavity of the cap delimited by the periphery wall and the upper wall of the cap.".  However, the Office notes that Barron is no longer in the rejection, as Applicant has removed the claimed limitations to the teeth being an angle of 120 due to the limitation not being supported by Applicant’s original specification.  Applicant states that Casale does not disclose “the cap comprises a projecting part emerging from an internal cavity of the cap delimited by the periphery wall and the upper wall of the cap.".  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes the above Casale is a secondary reference and the above feature is already provided by the primary reference.  
Applicant states that that Barron “teaches away from the present claims”.  However, the Office notes that Barron is no longer in the rejection, as Applicant has removed the claimed limitations to the teeth being an angle of 120 due to the limitation not being supported by Applicant’s original specification.  Applicant states that Casale “teaches away from the present claims”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes the above Casale is a secondary reference and the above feature is already provided by the primary reference.  Further, the Office notes that the primary reference already discloses teeth and the secondary reference is merely provided to provide teeth of variable heights.  For example, with respect to the teeth having three different heights, the Office notes that Casale discloses similar art with respect to caps for receptacles with cutting teeth (fig 1-7) and the teeth have three different heights (as shown in figs 6, 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutterer in view of Casale (by ensuring that the teeth are of three different heights) in order to ensure that the cutting actions occurs in a spiraling motion in the same manner that the threads operate thereby opening the device in a more controlled and efficient manner while preventing the undesired outflow of the product while opening.  And in addition the above, the Office notes that yn response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735